Citation Nr: 1025305	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-00 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for lumbar spine disability, to 
include herniated nucleus pulposus (HNP).  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from December 1988 to September 
1996.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The claim continues to remain under the jurisdiction of the RO in 
Wichita, Kansas.  

In February 2008, the Veteran testified before the undersigned 
Veterans Law Judge in Wichita, Kansas; a transcript of that 
hearing is of record.  

Following the completion of development requested in the Board's 
remand of April 2008, a March 2009 Board decision denied the 
Veteran's claim for service connection for a lumbar spine 
disability, to include HNP.  Thereafter, following a timely 
appeal of that decision, a February 2010 Order of the United 
States Court of Appeals for Veterans Claims (Court) vacated the 
Board's March 2009 decision and remanded the case for compliance 
with the instructions of a Joint Motion for Remand, dated in 
February 2010.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In the February 2010 Joint Motion for Remand, the parties to the 
Joint Motion determined that the September 2008 VA spine examiner 
incorrectly stated what was shown in the Veteran's service 
treatment records, and that since it was therefore based on an 
inaccurate factual predicate, it was inadequate for evaluation 
purposes.  More specifically, after noting the examiner's 
reference to the Veteran's report at his service separation 
examination of "recurrent back pain, back feels out of place at 
times, [and] [c]an't make full movements," the parties found 
that the examiner then erroneously stated that the Veteran's 
service treatment records did not indicate that he ever had any 
problems with his back, and the parties to the Joint Motion 
further observed that the July 8, 1996, separation examination 
also showed a defect and diagnosis of mechanical low back pain; a 
report of medical assessment (DD Form 2697), signed on May 29, 
1996, contains the Veteran's report of low back pain due to an 
injury in service for which he did not seek medical care; and 
that a July 11, 1996 physician's statement (side 2 of DD Form 
2697) notes the Veteran's complaint of mechanical low back pain.  

Therefore, the parties to the Joint Motion concluded that remand 
of the claim was warranted in order for VA to provide the Veteran 
with an adequate medical examination and thereafter, 
readjudication of the claim.  Consequently, the Board finds that 
it has no alternative but to remand this matter so that the 
Veteran may be afforded a new examination and etiological opinion 
based on the more accurate factual background noted above.  

The parties to the Joint Motion further found that without 
supporting medical evidence, the Board had rendered an improper 
medical conclusion when it concluded that the Veteran's in-
service back injury was acute and transitory, and that the 
Board's analysis with respect to the Veteran's in-service injury 
was therefore inadequate.  

While the case is in remand status, arrangements should also be 
made to obtain additional VA treatment records for the Veteran, 
dated since November 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain 
additional VA treatment records for the 
Veteran, dated since November 2007.

2.  The Veteran should then undergo a new 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
current lumbar spine disability.  The 
claims folder must be made available to 
the examiner(s) for review of the case, 
and the examination report(s) should 
include discussion of the Veteran's 
documented medical history and assertions.  
A notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies are to be performed and the 
examiner should review the results of any 
testing prior to completing his or her 
report.  All findings should be reported 
in detail.  Complete diagnoses should be 
provided.

a.  The examiner should discuss the nature 
and extent of any disability involving the 
lumbar spine, to include herniated nucleus 
pulpous at L4-5 and spinal stenosis and 
then set forth the medical probability 
that any disability is traceable to any 
incidents, symptoms, or treatment the 
Veteran experienced or manifested during 
service.  Specifically, the examiner 
should address the Veteran's in-service 
injury during service as the possible 
onset of any current back disability as 
documented by the May 29, 1996, and July 
11, 1996, entries on the Veteran's DD Form 
2697 (side 1 and 2 of DD Form 2697), the 
Veteran's separation examination records 
from July 8, 1996, and the Veteran's 
report of continuing low back symptoms 
since his in-service injury in 
approximately 1995.  

b.  The examiner should specifically 
address whether it is more likely than not 
(i.e., to a degree of probability greater 
than 50 percent), at least as likely as 
not (i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of less 
than 50 percent) that the clinical 
manifestations of a lumbar spine 
disability developed as a result of injury 
while the Veteran was in service or within 
one year following his separation from 
service in 1996.  If the Veteran's current 
lumbar spine disability cannot be regarded 
as having been incurred while the Veteran 
was in service, the examiner should 
specifically indicate so.

3.  The RO should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on 
appeal remains denied, furnish the Veteran 
and his representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



